1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   ANDREA THOMAS,                                   Case No.: 2:17-cv-02001-MMD-CWH
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiff,
20                                                    EXTEND TIME FOR PLAINTIFF TO
     vs.                                              RESPOND TO MOTION TO DISMISS
21
     SMITH-PALLUCK ASSOCIATES CORP.,
22                                                    [FIRST REQUEST]
     d/b/a LAS VEGAS ATHLETIC CLUBS,
23
                    Defendants.
24          Plaintiff Andrea Thomas (“Plaintiff”), by and through her counsel of record, and Defendant
25   Smith-Palluck Associates Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”) have agreed and
26
     stipulated to the following:
27
            1.      On July 24, 2017, Plaintiffs filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
1           2.      On September 14, 2017, LVAC filed an Answer to the Complaint [ECF Dkt.5].
2
            3.      On February 7, 2018, Plaintiff filed a Motion to Amend the Complaint [ECF Dkt.
3
     17] and briefing was completed on February 28, 2018 [ECF Dkt. 23].
4
            4.      On July 17, 2018 LVAC filed a Motion to Stay Case [ECF Dkt. 38].
5

6           5.      On September 6, 2018, the Court granted LVAC’s Motion to Stay Case and denied

7    Plaintiff’s Motion to Amend Complaint [ECF Dkt. 42].
8
            6.      On April 2, 2019, Plaintiff filed a Motion for Leave to file First Amended
9
     Complaint [ECF Dkt. 51].
10
            7.      On April 12, 2019, the Court denied Plaintiff’s Motion to file First Amended
11

12   Complaint as moot [ECF Dkt. 54].

13          8.      On April 13, 2019, Plaintiff filed a Notice Re-Urging her Motion for Leave to File
14
     First Amended Complaint [ECF Dkt. 55].
15
            9.      On May 14, 2019, the Court granted Plaintiff’s Notice Re-Urging her Motion for
16
     Leave to File First Amended Complaint [ECF Dkt. 61].
17

18          10.     On May 15, 2019, Plaintiff filed a First Amended Complaint [ECF Dkt. 62].

19          11.     On May 29, 2019, LVAC filed a Motion to Dismiss Plaintiff’s First Amended
20
     Complaint [ECF Dkt. 64].
21
            12.     Plaintiff’s Response is due June 12, 2019.
22
            13.     Plaintiff and LVAC have agreed to extend Plaintiff’s response seven days in order
23

24   to allow Plaintiff’s counsel additional time to respond due to a conflict stemming from an out of

25   state court hearing in Alaska at the Ninth Circuit Court of Appeals. As a result, both Plaintiff and
26
     LVAC hereby request this Court to further extend the date for Plaintiff to respond to LVAC’s
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
1    Motion to Dismiss Amended Complaint until June 19, 2019. This stipulation is made in good
2
     faith, is not interposed for delay, and is not filed for an improper purpose.
3
            IT IS SO STIPULATED.
4           Dated June 11, 2019.
5     KNEPPER & CLARK LLC                                BALLARD SPAHR LLP
6
      /s/ Miles N. Clark                                 /s/ Stacy H. Rubin
7     Matthew I. Knepper, Esq.                           Joel E. Tasca, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 14124
8     Miles N. Clark, Esq.                               Lindsay C. Demaree, Esq.
9     Nevada Bar No. 13848                               Nevada Bar No. 11949
      5510 So. Fort Apache Rd, Suite 30                  Stacy H. Rubin, Esq.
10    Las Vegas, NV 89148                                Nevada Bar No. 9298
      Email: matthew.knepper@knepperclark.com            1980 Festival Plaza Drive, Suite 900
11    Email: miles.clark@knepperclark.com                Las Vegas, NV 89135
12                                                       Email: tasca@ballardspahr.com
      HAINES & KRIEGER LLC                               Email: demareel@ballardspahr.com
13    David H. Krieger, Esq.                             Email: rubins@ballardspahr.com
      Nevada Bar No. 9086
14    8985 S. Eastern Avenue, Suite 350                  Counsel for Defendant
      Henderson, NV 89123                                Smith-Palluck Associates Corp., d/b/a Las
15
      Email: dkrieger@hainesandkrieger.com               Vegas Athletic Clubs
16
      Counsel for Plaintiff
17
                                ORDER GRANTING
18
             STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
19                             MOTION TO DISMISS

20
            IT IS SO ORDERED.
21

22                                  ________________________________________
                                    UNITED STATES DISTRICT JUDGE
23
                                                                  June 11, 2019
                                                          Dated: _______________
24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
